                                                             1   Lawrence D. Hirsch, SBN 004982
                                                             2   Robert R. Northrop, SBN 033088
                                                                 PARKER SCHWARTZ, PLLC
                                                             3   7310 N. 16th Street, Suite 330
                                                                 Phoenix, Arizona 85020
                                                             4
                                                                 Telephone: (602) 282-0477
                                                             5   Facsimile: (602) 282-0478
                                                                 lhirsch@psazlaw.com
                                                             6   rnorthrop@psazlaw.com
                                                             7   Attorneys for Creditor

                                                             8
                                                                                         UNITED STATES BANKRUPTCY COURT
                                                             9
                                                                                                 DISTRICT OF ARIZONA
                                                            10

                                                            11                                               Chapter 13 Proceedings
PARKER SCHWARTZ, PLLC




                                                                  In Re:
                        7310 North 16th Street, Suite 330




                                                            12                                               Case No. 2:20-bk-09587-PS
                            Phoenix, Arizona 85020




                                                                  Christina L. Bingham
                                                            13                                                 NOTICE OF STATUS HEARING
                                                            14       Debtor.                                      (Assigned to the Hon. Paul Sala)
                                                            15
                                                                                                                 Hearing Date: March 4, 2021
                                                            16                                                   Hearing Time: 10:00 a.m.
                                                                                                                 Telephone:    (877) 402-9757
                                                            17
                                                                                                                 Access Code: 4376956
                                                            18

                                                            19         NOTICE IS HEREBY GIVEN that a Status Hearing shall be conducted on
                                                            20   March 4, 2021 at 10:00 a.m. before the Honorable Paul Sala, U.S. Bankruptcy Judge.
                                                            21         Per the General Order 20-3, the hearing will be by phone, call (877)402-9757, access
                                                            22   code 4376956 to make an appearance.
                                                            23         RESPECTFULLY SUBMITTED this 23rd day of February, 2021.
                                                            24                                             PARKER SCHWARTZ, PLLC
                                                            25

                                                            26                                           __/s/ Rob Northrop____________
                                                                                                         Lawrence D. Hirsch
                                                            27                                           Robert R. Northrop
                                                            28
                                                                                                         Attorneys for Creditor

                                                                 Case 2:20-bk-09587-PS     Doc 44 Filed 02/23/21 Entered 02/23/21 14:05:25         Desc
                                                                                            Main Document    Page 1 of 2
                                                             1
                                                                  Filed via ECF and copies sent by
                                                             2    Email this 23rd day of February, 2021,
                                                                  to the following:
                                                             3

                                                             4    Thomas McAvity
                                                                  Phoenix Fresh Start Bankruptcy
                                                             5    4602 E Thomas Rd, Ste S-9
                                                             6
                                                                  Phoenix, AZ 85018
                                                                  tom@phxfreshstart.com
                                                             7    Attorney for Debtor
                                                             8
                                                                  Russell Brown
                                                             9    3838 North Central Avenue, Suite 800
                                                                  Phoenix, AZ 85012-1965
                                                            10    mail@ch13bk.com
                                                                  Trustee
                                                            11
PARKER SCHWARTZ, PLLC
                        7310 North 16th Street, Suite 330




                                                                  Leonard J. McDonald, Jr.
                                                            12    Tiffany & Bosco, PA
                            Phoenix, Arizona 85020




                                                                  2525 East Camelback Road, Floor 7
                                                            13    Phoenix, AZ 85016-9240
                                                                  ecf@tblaw.com
                                                            14    Attorney for Creditor Global Lending Services LLC
                                                            15    Synchrony Bank
                                                                  c/o PRA Receivables Management, LLC
                                                            16    P.O. Box 41021
                                                                  Norfolk, VA 23541
                                                            17    RMC@PRAGroup.com
                                                                  Creditor
                                                            18
                                                                  A copy of the foregoing was mailed on
                                                            19    this 23rd day of February, 2021, to:
                                                            20    All creditors and parties in interest
                                                                  listed on the Creditor Mailing list
                                                            21    for Case No. 2:20-bk-09587-PS
                                                            22
                                                                  /s/ Elisabeth Maron
                                                            23    Elisabeth Maron
                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                 Case 2:20-bk-09587-PS       Doc 44 Filed2 02/23/21 Entered 02/23/21 14:05:25   Desc
                                                                                              Main Document     Page 2 of 2
